Case 2:20-mc-00027 Document 1-16 Filed 03/16/20 Page 1 of 3 Page ID #:110




          EXHIBIT 13
Amber Heard's 'Friend' Goes on the Record: 'I Never Saw Amber Injured ... https://theblast.com/c/johnny-depp-amber-heard-lawsuit-friend-declaration
                   Case 2:20-mc-00027 Document 1-16 Filed 03/16/20 Page 2 of 3 Page ID #:111



                   Amber Heard's 'Friend' Goes on the Record: 'I
                   Never Saw Amber Injured in Any Way' at the
                   Hands of Johnny Depp

                   Jul 15, 2019 at 22:06 pm UTC By Mike Walters



                   Getty

                   In the docs, Divenere says she "worked for Johnny Depp and Amber Heard as their
                   interior decorator in downtown LA in the Eastern Columbia Building from July 2014
                   to sometime in 2016. Thereafter, I worked for Amber and still do to this day."

                   She explains, "I have been and continue to consider myself a friend of Amber's. I
                   remain in regular contact with Amber. I have not communicated with Mr. Depp since
                   2016."


                   Laura Divenere/ Depp-Heard Penthouse

                   It is an interesting ally in this case for Johnny Depp as she is the first person in the
                   case to identify as a friend of Heard's but give testimony in support of Depp.

                   Following the domestic violence incident that took place May 21, 2016 between Heard
                   and Depp, Divenere claims, "I was with Amber and interacted with her frequently on
                   the several days immediately following her abuse allegation...including at least on
                   May 23, 24, 25. On those days, I worked with Amber, retrieved packages for her, rode
                   elevators with her, and saw her up close and in person. On none of those days
                   immediately following the abuse claims did I observe any signs of physical abuse or
                   injury, including redness, swelling, cuts, bruising, or damage of any kind. I never saw
                   Amber injured in any way, although I am now aware that she has had many different
                   abuse claims."

                   The Blast

                   Divenere also claims in her filing she has never heard such a thing from either side,
                   explaining, "In all of my many interactions with Amber over a period of years, she did
                   not ever mention any allegation of violence or other abuse to me. I do not recall any
                   allegation of violence or other abuse to me in the days following May 21. I knew and
                   interacted with Amber's close friends Rocky Pennington, io Tillett Wright, and her
                   sister Whitney Heard. None of them ever mentioned any accusation of violence or
                   other abuse against Amber by Mr. Depp,"

                   The Blast

                   After claiming she never heard or saw anything resembling abuse by Johnny Depp
                   against Heard, Divenere does go on to explain she has heard Amber explode at times.

                   The declaration goes on, "I witnessed Amber being verbally abusive towards her


1 of 2                                                                                                                           04/09/2019, 22:38
Amber Heard's 'Friend' Goes on the Record: 'I Never Saw Amber Injured ... https://theblast.com/c/johnny-depp-amber-heard-lawsuit-friend-declaration
                   Case 2:20-mc-00027 Document 1-16 Filed 03/16/20 Page 3 of 3 Page ID #:112
                   former assistant Kate, screaming at her on the phone. Her then-assistant Kate called
                   me several times in tears, very upset, regarding the treatment she received from
                   Amber."

                   Related to what you're reading:

                   Amber Heard's attorney, Eric George, tells The Blast, “We have presented clear
                   evidence of multiple instances of violent physical abuse by Johnny Depp against
                   Amber Heard. The fact that her interior decorator didn’t witness that abuse proves
                   nothing."

                   He continues, “Unable to refute that evidence, Johnny Depp’s team have instead
                   sought to stir up irrelevant and sensationalist tabloid coverage to distract from the
                   stark facts of their client’s horrible abuse of Ms. Heard. It is clear that this vile
                   sideshow is their client’s actual objective in this litigation, and will not cease until this
                   bogus defamation case is resolved; as a result, we are hopeful the courts will move
                   forward as quickly as the law allows.”

                   As we first reported, Johnny Depp has sued ex-wife Amber Heard for defamation,
                   claiming her allegations against him of domestic violence are a "hoax."

                   Amber has not only stood by the story, she has also responded in great detail about
                   his abuse, calling him a "monster."

                   We obtained video of Heard describing abuse at the hands of Depp during a
                   deposition in the couple's divorce.

                   The lawsuit is set to go to trial in February of next year, but it is still up in the air
                   whether or not the case will move to California from Virginia.

                   You might be interested in:




2 of 2                                                                                                                           04/09/2019, 22:38
